i          i      i                                                                  i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00679-CR

                                       William Eugene CALME,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                       From the 38th Judicial District Court, Real County, Texas
                                   Trial Court No. 2008-1847-CR
                            Honorable W.B. Sansom, Jr., Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: January 13, 2010

DISMISSED

           On December 17, 2009, appellant filed a motion stating he no longer wishes to prosecute his

appeal and asking this court to dismiss the appeal. The motion is GRANTED, and the appeal is

dismissed. See TEX . R. APP . P. 42.2(a).

                                                        PER CURIAM

DO NOT PUBLISH